Citation Nr: 0610611	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  05-04 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the April 1997 RO decision, granting the appellant 
entitlement to Dependency and Indemnity Compensation benefits 
as the surviving spouse of the veteran, was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty for over 18 years, retiring 
in April 1973.  He died in September 1976.  The appellant 
seeks benefits as a surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which found that the 
appellant had been improperly granted Dependency and 
Indemnity Compensation (DIC) benefits in April 1997, due 
solely to administrative error.  

During the pendency of the appeal, the issue perfected on 
appeal was whether the appellant is entitled to recognition 
as the surviving spouse of the veteran.  However, after 
reviewing the procedural development presented in this case 
and applicable law and regulations, the Board finds that the 
issue listed on the title page is more appropriate.  
Additionally, although the issue on appeal has been 
rephrased, the RO has apprised the appellant of all 
applicable law and regulations and furnished to her adequate 
reasons and bases for its decision.  See December 2004 
Administrative Decision and January 2005 Statement of the 
Case.  Moreover, the appellant is not prejudiced by the 
decision rendered below.  The RO merely accorded the 
appellant greater consideration than her claim in fact 
warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The appellant was provided with a hearing before the 
undersigned Acting Veterans Law Judge in December 2005.


FINDINGS OF FACT

1.  An October 1991 RO administrative decision found, based 
on extensive development of the record, that the veteran and 
the appellant were never married.  A December 1992 
administrative decision confirmed this decision.

2.  The appellant was granted DIC benefits by an April 1997 
RO decision.

3.  In an August 2004 letter, the RO proposed to sever the 
appellant's DIC benefits, based on a determination that it 
had erroneously granted the benefits to the appellant when it 
had been previously administratively determined that the 
appellant was not the veteran's surviving spouse.  The RO 
provided the appellant with 60 days to respond.

4.  In a December 2004 administrative decision, the RO 
terminated the appellant's benefits.


CONCLUSION OF LAW

The April 1997 rating decision contained clear and 
unmistakable error in granting the appellant DIC benefits, 
and therefore the December 2004 administrative decision 
terminating those benefits was proper.  38 U.S.C.A. §§ 
103(c), 5109A (West 2002); 38 C.F.R. §§ 3.1(j), 3.104, 3.105, 
3.205 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and her representative contend that her DIC 
benefits should not be terminated.  Specifically, the 
appellant argues that she was married to the veteran in the 
Phillipines, and she contends that she has provided 
sufficient documentation to prove that she was married to the 
veteran.

In this case, an RO administrative decision dated October 
1991 denied the appellant entitlement to DIC benefits 
because, after thorough investigation, it was determined that 
the appellant's alleged marriage certificate to the veteran 
was falsified, and the competent evidence of record did not 
show that the appellant was ever married to the veteran.  

Subsequently, in April 1997, the appellant, after again 
filing a claim for DIC benefits, was granted DIC benefits 
effective February 1997.  

In March 2004, the appellant filed a claim for increased DIC 
benefits.  At that time, a review of the claims folder showed 
that a clear and unmistakable error had occurred in granting 
the appellant DIC benefits in April 1997, as it had already 
been determined by a prior administrative decision that the 
appellant had never been married to the veteran.  The 
appellant was sent a letter in August 2004 proposing to 
terminate her benefits.  A final administrative decision in 
December 2004 terminated the appellant's benefits, finding 
that the April 1997 RO decision was clearly and unmistakably 
erroneous in granting the appellant's claim.

A determination as to the question of the validity of the 
appellant's alleged marriage to the veteran is final and 
binding in the absence of clear and unmistakable error.  

VA law provides that a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all field offices of VA as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in § 
3.105 of this part.  38 C.F.R. § 3.104.

Section 3.105 provides that previous determinations which are 
final and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105.  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

Taking into account all relevant evidence, the Board finds, 
as did the RO, that the April 1997 decision granting the 
appellant entitlement to DIC benefits was clearly and 
unmistakably erroneous, as the evidence of record at that 
time of that decision clearly showed, and the RO had 
previously determined, that the appellant and the veteran 
were never married.  

Reviewing the evidence of record at the time of the April 
1997 decision, although the appellant had submitted an 
alleged marriage certificate and stated that she had married 
the veteran, the overwhelming evidence of record at that 
time, to include letters from the veteran to the appellant 
calling the appellant his "fiancee", previous statements 
from the appellant which tended to indicate that she and the 
veteran were never married, and the report of a field 
investigation conducted in August 1991, which found the 
marriage had not been registered, that several names had been 
forged on the marriage certificate, and that there was no 
record of the existence of the judge who was purported to 
have signed the marriage contract, all indicated that the 
appellant was never married to the veteran.  As such, it 
seems as though the facts, as in existence at the time of 
this decision, were not before the adjudicator who determined 
in April 1997 that the appellant had been married to the 
veteran.

As to an error that occurred based on the record and the law 
that existed at the time the prior decision was made, the law 
regarding DIC at that time indicated that, in order for the 
appellant to receive DIC benefits, she would have to have 
been the surviving spouse of the veteran.  38 U.S.C.A. 
§ 1318(c) (West 2002).  Marriage at that time, as now, was 
defined as a marriage valid under the law of the place where 
the parties resided at that time of marriage, or the law of 
the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  
Marriage is established by one of several types of evidence 
including a copy of the public record of marriage, an 
official report from the service department as to a marriage 
which occurred while the veteran was in service, or an 
affidavit of the clergyman or magistrate who officiated.  38 
C.F.R. § 3.205(a).  

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).  

As noted above, an extensive investigation determined that, 
while records were submitted that purported to be official 
records of a marriage between the veteran and the appellant, 
those records were determined to be forgeries, and therefore 
no evidence was submitted which met the requirements of 38 
C.F.R. § 3.205(a), as proof of marriage.  Furthermore, the 
Board notes that common law marriages are not recognized in 
the Philippines, therefore there was no legal basis, even if 
the veteran and appellant were cohabitating in the 
Phillipines, to determine that they therefore had a common 
law marriage.  Therefore, based on the record and the law in 
existence at the time of the April 1997 decision, it was 
error to find that the veteran and appellant had been 
married, such that she was the surviving spouse.

Based on these errors of fact and law, the appellant was 
erroneously granted DIC compensation as the veteran's 
surviving spouse.  If these errors had not been made, the 
Board finds that the outcome of the April 1997 would have 
been manifestly different.  Therefore the Board finds, as did 
the RO, that the April 1997 decision granting DIC benefits 
was clearly and unmistakably erroneous, in that it failed to 
take into account the facts of record at that time, which 
indicated that the appellant had never been married to the 
veteran, and the prior administrative decision which also 
determined that the appellant had never been married to the 
veteran.  Therefore, the Board finds that the December 2004 
termination of the appellant's DIC benefits as the purported 
surviving spouse of the veteran was proper.

With regard to the potential of further development of the 
appellant's claim, as would possibly be required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 
5100 et seq. (West 2002)), and implementing regulations, 66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)), the Board notes that 
in Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc), 
the Court noted that the changes in VA's duties to assist and 
notify made by VCAA do not require remand for additional 
action, as those duties are inapplicable to CUE claims.  
Livesay, 15 Vet. App. at 178- 79.  Accordingly, in the 
absence of any additional allegations, the claim is denied.


ORDER

The April 1997 RO decision, granting the appellant Dependency 
and Indemnity Compensation benefits, was clearly and 
unmistakably erroneous; thus, the December 2004 
administrative decision terminating those benefits was 
proper.  The appeal is denied.




____________________________________________
C. Crawford
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


